Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/02/2021 and 11/02/2021 have been fully considered but they are not persuasive. 
Applicant argues independent claims 1 and 9 are allowable. 
As detailed arguments have not been provided explaining the differences between the current claims and the prior art it is difficult to provide a clear response. Nonetheless, in an attempt to better explain the Examiner’s application of the prior art to the instant application claims, it must be noted that the newly introduced limitation is claimed with a high level of generality. As defined by the Applicant, coasting occurs when a vehicle travels without operation of an accelerator and a brake pedal. The torque applied to the driving shaft during that period is the coasting torque ([0003]). As such, coasting torque always happens based upon an input from a driver in the form of stopping applying the brake or accelerator pedal. Further, the instant claims require maintaining a constant value of regenerative braking torque due to a selection of a coasting level torque control. It is unclear if this is a selection of the level of control of toque when coasting or a selection of the whether or not the vehicle coasts and coasting level torque is present. Further, the correction of the regenerative braking limit merely ”includes” applying the regenerative braking limit under the condition of maintaining the regenerative braking torque due to such a selection. As the regenerative braking limit is applied at all times and adjusted based upon conditions of the road environment, the instant claims are a specific case of the greater disclosure of Nozu (US 20190381989) in combination with Lee (US 20180043896).

In response to the previous Final Office Action, Applicant argues the limitation of claim 1, “wherein the correction of the regenerative braking limit includes applying the regenerative braking limit to a requested regenerative braking torque when the requested regenerative braking torque is maintained in a constant value” is not taught by the combination of Nozu and Lee. In particular that Nozu does not teach the claimed correcting of a regenerative braking limit, instead Nozu provides for a constant braking request which does not meet the requirements of the instant claim. Additionally, that Lee does not rectify this deficiency, and as such the combination of Nozu and Lee also fails to meet this requirement. 
However, as stated in the Advisory Action dated 11/15/2021, the case of maintaining the regenerative braking torque as a constant value is an inherent case of Nozu, as the regenerative braking torque is determined based upon the situation of the vehicle there must be a situation in which the determined regenerative braking torque is maintained as a constant. Lee is not needed to remedy this deficiency as there is no deficiency. 
As such, this argument is unpersuasive. 
Applicant argues that Shimizu (US 20180201140) does not remedy the above deficiency of Nozu.
However Shimizu is not required to remedy any challenged deficiency, and this argument is unpersuasive. 
Applicant argues that independent claim 9 recites similar features and therefore similar arguments apply. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues that all dependent claims are allowable at least by virtue of their dependency on an allegedly allowable based claim. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nozu et al. (US 20190381989) in view of Lee et al. (US 20180043896).
In regards to claim 1, Nozu teaches a method of controlling regenerative braking torque of a motor of a vehicle configured to transmit power of the motor to opposite side wheels via a differential gear (Fig 7A, 7B, [0025] driving force transmission system always transmits output of transmission to right and left front wheels through front differential.), the method comprising: 
in response to detecting that the curved road is present, determining, by the controller, a load to be applied to an inner wheel of the opposite side wheels depending on lateral weight shifting on the curved road based on at least one of a curvature of the curved road or a vehicle speed; ([0035] wheel loads may be calculated based on front-rear load distribution ratio, yaw rate, steering angle, and vehicle speed. [0036] during a turn the loads on the outer wheels increase. This is determining load applied to each wheel which can happen in response to a detection of a curved road.)
determining, by the controller, a grip of the inner wheel based on the determined load; ([0046] at step S1, calculates size of tire friction circle based on their respective vertical loads. [0034] this is determined by the tire friction circle calculator and based on vertical loads and road surface friction.) and 

wherein the correction of the regenerative braking limit includes applying the regenerative braking limit to a requested regenerative braking torque when the requested regenerative braking torque is maintained in a constant value, ([0067] braking force is restrained to stop increase in braking force of at least one wheel. As the requested regenerative braking torque may be a value determined depending on the road conditions, it must include situations restraining the braking force to a constant request.) 
Nozu does not teach:
determining, by a controller, whether a curved road is present ahead of the vehicle;
wherein the correction of the regenerative braking limit includes applying the regenerative braking limit to a requested regenerative braking torque when the requested regenerative braking torque is maintained in a constant value due to a selection of a coasting torque level control, and
wherein the selection is performed by a driver manipulation of an input device. 
	However, Lee teaches vehicle route information may include information regarding the curve of a road within a predetermined distance from the vehicle, which may be determined by a processor
([0282]). This is a determining, by a controller, whether a curved road is present ahead of the vehicle. Further, Lee teaches based upon the driver inputs of either releasing an accelerator pedal or inputting a brake pedal, and the degree of curvature of the road ahead of the vehicle, regenerative braking may be performed or prevented such that the vehicle may coast instead ([0380]-[0384]). This limits the regenerative braking torque, for example by setting the regenerative braking torque to a constant value of zero. A coasting torque must exist when neither the accelerator, nor the brake pedal, are applied and the vehicle travels solely by inertia without power supplied by a power source ([0323] lines 5-7). Further, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative braking control method of Nozu by incorporating the teachings of Lee, such that the methods includes steps in which vehicle route information is determined and once vehicle route information has been obtained, the wheel load is determined, and further determining when to limit regenerative braking, or altogether prevent regenerative braking based upon road conditions and driver input, including when to coast. 
The motivation to do so is that, as acknowledged by Lee, regenerative braking control apparatuses, and likewise methods, may selectively activate a regenerative braking operation in a more selective and intelligent manner based on the situation ([0047]), where vehicle route information provides situation information.

In regards to claim 2, Nozu, as modified by Lee, teaches the method according to claim 1.
Nozu also teaches the driving-braking force adjustment controller predicts the intentions of the driver on the basis of driving operation information and selects which wheel to distribute force to so as to cause the vehicle to behave as the driver intends ([0044])
Lee teaches when an accelerator is reduced below a threshold or a brake is beyond a threshold, regenerative braking is selectively performed only when determined appropriate ([0048]). This means that regenerative braking may be performed when it is determined to be appropriate when the vehicle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative braking control method of Nozu, as already modified by Lee, by further incorporating the teachings of Lee, such that regenerative braking may be performed before entering a curved road and the brake force may be adjusted for each wheel, which is correcting the regenerative braking limit.
The motivation to do so is that, as acknowledged by Lee, this allows regenerative braking to be activated in a more intelligent and selective manner based on the situation ([0047]).

In regards to claim 3, Nozu, as modified by Lee, teaches the method according to claim 1, wherein the determining the grip includes:
multiplying, by the controller, the determined load by a frictional coefficient between a tire and a road surface. ([0034] the friction circle is calculated using the vertical load on each tire and the road surface friction coefficient of each tire. One of ordinary skill would have understood these are likely multiplied.)

In regards to claim 7, Lee teaches checking if the curvature of the road curve is smaller than a reference value ([0283], [0284]). This is a minimum curvature of the curved road.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative braking control methods of Nozu, as already modified by Lee, by further incorporating the teachings of Lee, such that the methods include steps of assessing whether the curvature of a road is above a reference value.


In regards to claim 8, Lee teaches the vehicle control unit is made up of a central processing unit, a read only memory for storing programs and data, a random access memory for a working area for executing programs, and an erasable and programmable read only memory for storing rewritable data ([0040]). This is a computer readable recording medium having a program.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the method of regenerative braking control of Nozu, as already modified by Lee, by further incorporating the teachings of Lee, such that the method is stored on a computer readable recording medium.
The motivation to do so is that, as one of ordinary skill in the art would have understood, computer readable recording media are a commercial preferred method of storing programs and data, and further, programs not stored on such a medium are not commercially viable.

In regards to claim 9, Nozu teaches a vehicle ([0018] drive vehicle 1), comprising: 
a motor configured to transmit power to opposite side wheels via a differential gear; ([0025] front right and left wheels transfer power through a front differential 31. [0058] First drive unit includes a motor 81.) and 
a controller configured to determine regenerative braking torque of the motor, ([0062] driving-braking force controller 74 causes first and second drive units to generate necessary driving or regenerative braking force on basis. This is a controller determining regenerative braking torque of the motor, which is part of the first drive unit.)

a second calculation unit configured to determine a grip of the inner wheel based on the determined load and to correct a regenerative braking limit based on the determined grip, ([0034] tire friction circle calculator 71 calculates the size of the tire friction circle based on the vertical load of each wheel and the road surface friction coefficient of each tire. [0067] braking force is restrained based on friction circle which is an adjustment of a regenerative braking limit, which may be a correction.)
wherein the second calculation unit is configured to apply the regenerative braking limit to a requested regenerative braking torque when the requested regenerative braking torque is maintained in a constant value, ([0067] braking force is restrained to stop increase in braking force of at least one wheel. As the requested regenerative braking torque may be a value determined depending on the road conditions, it must include situations restraining the braking force to a constant request.) 
Nozu also teaches wheel loads may be calculated based on front-rear load distribution ratio, yaw rate, steering angle, and vehicle speed ([0035]). During a turn, the loads on the outer wheels increase. This is determining load applied to each wheel which can happen in response to a detection of a curved road ([0036]). While a calculating unit is not specifically described, one of ordinary skill in the art would have understood one must be present in order to calculate the loads.
Nozu does not teach:
a first calculation unit configured to, in response to determining through a navigation system that a curved road is present ahead of the vehicle, determine a load to be applied to an inner wheel of the opposite side wheels depending on lateral weight shifting on the curved road based on at least one of a curvature of the curved road or a vehicle speed;
wherein the second calculation unit is configured to apply the regenerative braking limit to a requested regenerative braking torque when the requested regenerative braking torque is maintained in a constant value due to a selection of a coasting torque level control, and 

However, Lee teaches vehicle route information may include information regarding the curve of a road within a predetermined distance from the vehicle, which may be determined by a processor using navigation information ([0282]). This is a determining, by a controller, whether a curved road is present ahead of the vehicle. Navigation information is determined by navigation system 770 ([0207]). Further, Lee teaches based upon the driver inputs of either releasing an accelerator pedal or inputting a brake pedal, and the degree of curvature of the road ahead of the vehicle, regenerative braking may be performed or prevented such that the vehicle may coast instead ([0380]-[0384]). This limits the regenerative braking torque, for example by setting the regenerative braking torque to a constant value of zero. A coasting torque must exist when neither the accelerator, nor the brake pedal, are applied and the vehicle travels solely by inertia without power supplied by a power source ([0323] lines 5-7). Further, the presence of a regenerative torque does not preclude a coasting torque, as a coasting torque is when the vehicle travels solely by inertia without a power source, a regenerative torque may still be present resisting the coasting torque, and the vehicle will travel by inertia alone provided that the coasting torque is larger than the resisting torque. As such, based upon the given conditions of the road the regenerative braking may be limited by the coasting torque.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative braking control system of Nozu by incorporating the teachings of Lee such that the system may determine vehicle route information and once vehicle route information has been obtained, the wheel load may be determined, and further determining when to limit regenerative braking, or altogether prevent regenerative braking based upon road conditions and driver input, including when to coast.
The motivation to do so is that, as acknowledged by Lee, regenerative braking control apparatuses, and likewise methods, may selectively activate a regenerative braking operation in a more 

In regards to claim 10, Nozu, as modified by Lee, teaches the vehicle according to claim 9. 
Nozu also teaches the driving-braking force adjustment controller predicts the intentions of the driver on the basis of driving operation information and selects which wheel to distribute force to so as to cause the vehicle to behave as the driver intends ([0044])
Lee teaches when an accelerator is reduced below a threshold or a brake is beyond a threshold, regenerative braking is selectively performed only when determined appropriate ([0048]). This means that regenerative braking may be performed when it is determined to be appropriate when the vehicle enters the curved road or before it enters the curved road to better prepare for the curved road. This may be used to slow down the vehicle ahead of a curve ([0284]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative braking control system of Nozu, as already modified by Lee, by further incorporating the teachings of Lee, such that regenerative braking may be performed before entering a curved road the brake force may be adjusted for each wheel, which is correcting the regenerative braking limit.
The motivation to do so is that, as acknowledged by Lee, this allows regenerative braking to be activated in a more intelligent and selective manner based on the situation ([0047]).

In regards to claim 11, Nozu, as modified by Lee, teaches the vehicle according to claim 9, wherein the second calculation unit is configured to determine the grip by multiplying the determined load by a frictional coefficient between a tire and a road surface. ([0034] the friction circle is calculated 

In regards to claim 15, Lee teaches checking if the curvature of the road curve is smaller than a reference value ([0283], [0284]). This is a minimum curvature of the curved road. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative braking control methods of Nozu, as already modified by Lee, by further incorporating the teachings of Lee, such that the methods include steps of assessing whether the curvature of a road is above a reference value.
The motivation to do so is that, as acknowledged by Lee, a curved road may require the vehicle to slow down or alternatively not allow the vehicle to slow down ([0049], [0050]), and as one of ordinary skill would have recognized, a reference value provides a straightforward means of assessing this.

Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nozu in view of Lee in further view of Shimizu et al. (US 20180201140).
In regards to claim 4, Nozu, as modified by Lee, teaches the method according to claim 1.
Nozu, as modified by Lee, does not teach: wherein the correcting includes:
determining, by the controller, a first regenerative braking torque based on the motor and a state of charge of a battery; and
determining, by the controller, a second regenerative braking torque, equivalent to a smaller value of the grip and the first regenerative braking torque, as the regenerative braking limit.
However, Shimizu teaches during regenerative braking, the determination unit determines if based on a state of charge, the selected braking level is acceptable ([0095], [0096]). This is determining a regenerative braking torque based on the motor and a state of charge of a battery. Shimizu also teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative braking control method of Nozu, as already modified by Lee, by incorporating the teachings of Shimizu, such that the method includes steps of determining a regenerative braking torque based on the motor and the state of charge of the battery, a second regenerative braking torque based on grip, as already suggested by Nozu, and selecting the smallest of these as the regenerative braking limit.
The motivation to do so is that, as acknowledged by Shimizu, a regenerative torque limited based on the state of charge of the battery may prevent overcharge of the batter ([0023]) and the locking up of tires may be avoided by limiting based on grip, which improves driving stability ([0024]).

In regards to claim 5, Nozu, as modified by Lee, teaches the method according to claim 1. 
Nozu also teaches braking force is restrained based on friction circle which is an adjustment of a regenerative braking limit, which may be a correction ([0067]).
Lee teaches a sensing unit which may acquire signals indicating vehicle location ([0223]). One of ordinary skill in the art would have understood this may include an indication of if the vehicle is on the curved road or not.
Nozu, as modified by Lee, does not teach:

However, Shimizu teaches a road wheel speed sensor that detects the rotational speed of each of the wheels of the vehicle ([0051]) and uses this information to determine if the wheels are locking or slipping and changes the regenerative braking force into a smaller braking force ([0084]). This is correcting the regenerative braking limit based on speed of each of the opposite side wheels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative control method of Nozu, as already modified by Lee, by further incorporating the teachings of Lee and incorporating the teachings of Shimizu, such that the method includes steps of determining the vehicle's location, which may include that the vehicle has entered a curved road section, and then may correct the regenerative torque based on measured wheel speeds.
The motivation to observe the location of the vehicle is that, as acknowledged by Lee, regenerative braking may be selectively and more intelligently activated based upon the situation ([0047]). Further, the motivation to correct the regenerative torque limit based on wheel speed is that, as acknowledged by Shimizu, too high a regenerative torque may cause locking up of tires or unstable behavior of the vehicle ([0083]), and one of ordinary skill would have recognized observing wheel speed may be used to assess wheel lock and vehicle stability.

In regards to claim 6, Nozu, as modified by Lee and Shimizu, teaches the method according to claim 5, wherein the re-correcting is performed in real time while the vehicle is being driven on the curved road. ([0045] process is executed repeatedly in predetermined calculation cycles. One of 

In regards to claim 12, Nozu, as modified by Lee, teaches the vehicle according to claim 9.
Nozu, as modified by Lee, does not teach: wherein the second calculation unit is configured to:
compare a first regenerative braking torque, determined based on the motor and a state of charge of a battery, with the grip; and
determine a second regenerative braking torque, equivalent to a smaller value of a comparison result, as the regenerative braking limit.
However, Shimizu teaches during regenerative braking, the determination unit determines if based on a state of charge, the selected braking level is acceptable ([0095], [0096]). This is determining a regenerative braking torque based on the motor and a state of charge of a battery. Shimizu also teaches a grip limit may be reached with a regenerative torque and when it is determined based at least in part on vehicle speed and braking force that the grip limit has been reached, the braking force change unit changes the regenerative braking force from a selected regenerative braking force to a smaller braking force ([0088], [0089]). This is a second regenerative braking torque. The smallest of all of these would be reasonably selected as a limit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative braking control system of Nozu, as already modified by Lee, by incorporating the teachings of Shimizu, such that the system may determine a regenerative braking torque based on the motor and the state of charge of the battery, a second regenerative torque based on grip, as already suggested by Nozu, and select the smallest of these as the regenerative braking limit.


In regards to claim 13, Nozu, as modified by Lee, teaches the vehicle according to claim 9.
Nozu also teaches braking force is restrained based on friction circle which is an adjustment of a regenerative braking limit, that may be a correction ([0067]) and wheel loads increase and decrease depending on if they are on the inside or outside of a road curve ([0036]).
Lee teaches a sensing unit which may acquire signals indicating vehicle location ([0223]). One of ordinary skill in the art would have understood this may include an indication of if the vehicle is on the curved road or not.
Nozu, as modified by Lee, does not teach:
wherein, when the vehicle enters the curved road, the first calculation unit is configured to correct a load to be applied to the inner wheel based on at least one of roll angle information or a speed of each of the opposite side wheels, and the second calculation unit is configured to re-correct the regenerative braking limit based on the corrected load.
However, Shimizu teaches a road wheel speed sensor that detects the rotational speed of each of the wheels of the vehicle ([0051]) and uses this information to determine if the wheels are locking or slipping and changes the regenerative braking force into a smaller braking force ([0084]). This is correcting the regenerative braking limit based on speed of each of the opposite side wheels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative control system of Nozu, as already modified by Lee, by further incorporating the teachings of Lee and incorporating the teachings of Shimizu, such that the 
The motivation to observe the location of the vehicle is that, as acknowledged by Lee, regenerative braking may be selectively and more intelligently activated based upon the situation ([0047]). Further, the motivation to correct the regenerative torque limit based on wheel speed is that, as acknowledged by Shimizu, too high a regenerative torque may cause locking up of tires or unstable behavior of the vehicle ([0083]), and one of ordinary skill would have recognized observing wheel speed may be used to assess wheel lock and vehicle stability.

In regards to claim 14, Nozu, as modified by Lee and Shimizu, teaches the vehicle according to claim 13, wherein the first calculation unit is configured to correct the load in real time while the vehicle is being driven on the curved road. ([0045] process is executed repeatedly in predetermined calculation cycles. One of ordinary skill in the art would have understood that the cycles must be over a very short time frame or the process would not be particularly useful.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20150336458) teaches a vehicle having regenerative braking capability system and method that may determine a regenerative torque limit based on the state of charge of a battery and may use route information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661